Case 1:20-cr-00002-SPW Document 28 Filed 09/03/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
VS.

JOLSON HUBERT
BEARCOMESOUT,

Defendant.

 

 

Case No. CR 20-02-BLG-SPW

ORDER

Upon the Defendant’s Motion for Video Appearance at Sentencing (Doc.

27), and for good cause appearing,

IT IS HEREBY ORDERED that the Sentencing Hearing is RESET VIA
VIDEO from the Crossroads Correctional Facility (Shelby, MT) on
Wednesday, September 16, 2020 at 1:30 p.m. Counsel may appear in the Snowy
Mountains Courtroom thirty (30) minutes prior to the hearing to video conference
with Defendant. If the defendant objects to this hearing being held via video, he must

file a motion to continue the hearing to allow time for the defendant to be

transported.
Case 1:20-cr-00002-SPW Document 28 Filed 09/03/20 Page 2 of 2

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

ee
&,

DATED this ay of September, 2020,

Ao

 

 

 

Si “WATTERS ~

U.S. DISTRICT COURT JUDGE
